DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Claims 1-18 and 20 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kasztenny et al. (US Pub. No. 2010/0194324 A1 and Kasztenny hereinafter).
As to Claim 8, Kasztenny in Fig.1-6 discloses a system, comprising: 
a voltage sensor (32) configured to be operatively coupled between a switching device (24) and a motor (10) to acquire operating voltage measurements of electrical energy provided to the motor that causes the motor to rotate while the motor is as indicated by lines 36, the device 24 may receive motor phase voltage from the potential transformers 32. It should be appreciated that various signal processing components may be included in the device 24 or between the motor 10 and the device 24…See [0019]), wherein the voltage sensor (32) is configured to provide a voltage signal indicating residual voltage measurements of the motor (See [0023]); 
a processor (26) operatively coupled to a memory (28), wherein the processor is configured to execute instructions stored on the memory (See [0017]) to cause the processor to: 
acquire the residual voltage measurements caused by continued rotation of the motor after disconnecting electric power to the motor (…A base value of residual voltage, Vbase, and a base value of residual impedance ratio, Zbase, may be calculated from the symmetrical components of the parameters measured by the device 24…See [0023]); 
determine a thermal condition (38) of the motor based at least in part on the residual voltage measurements (24- see also [0019]) indicating heat dissipation due to continued rotation of the motor (…the motor 22 may include a thermistor, and/or any other suitable temperature-measuring device coupled to the motor 22 to determine the temperature…operation and monitoring of the motor 10 may include a learning phase and a monitoring phase….After the learning phase is complete, the monitoring phase may continuously operate during the operation of the motor 10, and may check various parameters and take the appropriate action…(See [0036]-[0037]) ; and 
the device 24 may include an alarm, motor shutoff, or other action if the measured temperature reaches a specified threshold temperature or remains above a specified threshold temperature for a specified duration…See [0036]). 
As to Claim 9, Kasztenny discloses the system of claim 8, wherein the processor is configured to execute instructions stored on the memory to cause the processor to: determine a coast time of the motor based at least in part on the residual voltage measurements; estimate a thermal condition of the motor based at least in part on the coast time; and prevent starting the motor based at least in part on the thermal condition (See [0017] and [0023]-[0028]).
As to Claim 10, Kasztenny discloses the system of claim 9, wherein the processor is configured to execute instructions stored on the memory to cause the processor to: determine a frequency of a residual voltage of the motor; calculate a rate of deacceleration of a rotor of the motor using a rate of change of the frequency; and determine the coast time by extrapolating a time when the rotor will stop rotating based at least in part on the rate of deacceleration (See [0017] and [0023]-[0028]).
 As to Claim 11, Kasztenny discloses the system of claim 10, wherein the processor is configured to execute instructions stored on the memory to cause the processor to determine the coast time by setting the rate of deacceleration of the rotor to be a linear rate (See [0017] and [0023]- [0028]).
As to Claim 12, Kasztenny discloses the system of claim 10, wherein the frequency of the residual voltage is calculated based at least in part on zero-crossing times of the residual voltage (See [0023]- [0028]).
Claim 13, Kasztenny discloses the system of claim 8, wherein the thermal condition comprises thermal capacity used (operating temperature) of the motor (See [0040]).
As to Claim 14, Kasztenny discloses the system of claim 8, wherein the processor is configured to execute instructions stored on the memory to cause the processor to: determine a slip of the motor based at least in part on the residual voltage measurements; determine a rotor resistance based at least in part on the slip; determine the thermal condition of the motor based at least in part on the rotor resistance; and prevent starting the motor based at least in part on the thermal condition of the motor (See [0023]-[0028] and [0036]-[0037]).
As to Claim 15, Kasztenny discloses the system of claim 14, wherein the processor is configured to execute instructions stored on the memory to cause the processor to: determine the slip as a per-unit frequency of the residual voltage prior to or at electric disconnection of the motor subtracted from one (See [0023]- [0028]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7 and 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztenny et al. (US Pub. No. 2010/0194324 A1 and Kasztenny hereinafter) in view of Kagan (US Pub. No. 2012/0010831 A1).
As to Claim 1, Kasztenny discloses an apparatus as shown in Fig.1-Fig.6 comprising: 
a processor (26) operatively coupled to a memory (28), wherein the processor is configured to execute instructions stored on the memory (See [0017]) to cause the processor to: 
acquire operating voltage measurements, via a voltage sensor (32), of electrical energy provided to a motor (10) that causes the motor to rotate while the motor is connected (…as indicated by lines 36, the device 24 may receive motor phase voltage from the potential transformers 32. It should be appreciated that various signal processing components may be included in the device 24 or between the motor 10 and the device 24…See [0019]);
A base value of residual voltage, Vbase, and a base value of residual impedance ratio, Zbase, may be calculated from the symmetrical components of the parameters measured by the device 24…See [0023]);
determine (38) a thermal condition of the motor based at least in part on the residual voltage measurements (See [0019]); indicating heat dissipation due to the continued rotation of the motor (…the motor 22 may include a thermistor, and/or any other suitable temperature-measuring device coupled to the motor 22 to determine the temperature…operation and monitoring of the motor 10 may include a learning phase and a monitoring phase….After the learning phase is complete, the monitoring phase may continuously operate during the operation of the motor 10, and may check various parameters and take the appropriate action…(See [0036]-[0037]); and
prevent starting of the motor based at least in part on the thermal condition (…the device 24 may include an alarm, motor shutoff, or other action if the measured temperature reaches a specified threshold temperature or remains above a specified threshold temperature for a specified duration…See [0036])
Although, the apparatus is thought as shown, it doesn’t explicitly disclose:
an intelligent electronic device (IED)
Nonethless, Kagan in his teachings as shown in Fig.1-Fig.15 discloses an IED 100, the IED 100 monitors an electrical circuit and measures power parameters, e.g., voltage and current (See [0040]).

As to Claim 2, Kasztenny in view of Kagan discloses the IED of claim 1, comprising a switching device (relay) configured to selectively electrically connect or electrically disconnect electric power to the motor (See [0017]).
As to Claim 3, Kasztenny in view of Kagan discloses the IED of claim 2, comprising a potential transformer as the voltage sensor, wherein the potential transformer is electrically coupled between the switching device and the motor (the device 24 may receive motor phase voltage from the potential transformers 32- See [0018] – [0019]).
As to Claim 6, Kasztenny in view of Kagan discloses the IED of claim 1 and various operating properties of the motor to indicate the status of the motor 10 (See [0021]), however it doesn’t explicitly disclose:
a display screen 
Nonethless, Kagan in its teachings as shown in Fig.1-Fig.15 discloses that the IED 100 of the present disclosure will have user interface for interacting with a user and for communicating events, alarms and instructions to the user. The user interface will include a display 122 for providing visual indications to the user. The display 122 may include a touch screen, a liquid crystal display (LCD), a back-lit LCD, a plurality of LED number segments, individual light bulbs or any combination of these or any other know display device. The display 122 may provide the information to the user in the form of 
Therefore, it would have been an obvious modification before the effective date of the instant application to use a display screen as thought by Kagan within the teachings of Kasztenny in order to better monitor and control the system by displaying the status of the motor.
As to Claim 7, Kasztenny in view of Kagan discloses the IED of claim 6, wherein the stop report comprises the residual voltage measurements of the motor (Kagan- the display displaying the desired report-See [0035]).
As to Claim 17, Kasztenny in his teachings as shown in Fig.1-Fig.6 discloses a method, comprising: 
acquiring, via a voltage sensor (32), operating voltage measurements of electrical energy provided to a motor (10) that causes the motor to rotate while the motor is connected (…as indicated by lines 36, the device 24 may receive motor phase voltage from the potential transformers 32. It should be appreciated that various signal processing components may be included in the device 24 or between the motor 10 and the device 24…See [0019]); 
acquiring, residual voltage measurements due to caused by continued rotation of the motor (10) after disconnecting electric power to the motor and an operating condition of the motor based at least in part on the residual voltage measurements on A base value of residual voltage, Vbase, and a base value of residual impedance ratio, Zbase, may be calculated from the symmetrical components of the parameters measured by the device 24…See [0023]); wherein the operating condition comprises a calculated spin down time, a deacceleration rate, a decay rate of a magnitude of the residual voltage measurements, a decay rate of a frequency of the residual voltage measurements, a slip, speed values in per-unit extrapolated backwards in time to a moment in which electric power is disconnected from the motor, or any combination thereof (See also [0024]-[0028]).
However, it doesn’t explicitly disclose:
an intelligent electronic device and 
displaying on a display screen of the intelligent electronic device
Nonethless, Kagan in its teachings as shown in Fig.1-Fig.15 discloses that the IED 100 of the present disclosure will have user interface for interacting with a user and for communicating events, alarms and instructions to the user. The user interface will include a display 122 for providing visual indications to the user. The display 122 may include a touch screen, a liquid crystal display (LCD), a back-lit LCD, a plurality of LED number segments, individual light bulbs or any combination of these or any other know display device. The display 122 may provide the information to the user in the form of alpha-numeric lines, computer-generated graphics, videos, etc. Visual information provided on the display 122 may include but is not limited to instructional videos, operating manuals associated with an IED, a flowchart for troubleshooting, a checklist for troubleshooting, etc. Digital files including the various visual instructions are stored in either memory 128 or retrieved from a remote event server (See [0035])

As to Claim 18, Kasztenny in view of Kagan discloses the method of claim 17, comprising receiving, via sensor circuitry of the intelligent electronic device, residual voltage measurements of the motor after disconnecting electric power to the motor (See [0035]).
As to Claim 20, Kasztenny in view of Kagan discloses the method of claim 17, wherein the processor is configured to send a signal to the display screen to display historical data from previous electric disconnections, averages from previous electric disconnections, or any combination thereof (Kagan- the display displaying the desired input-See [0035]).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kasztenny in view of Kim (US pat. No. 5,278,485).
As to Claim 16, Kasztenny discloses the system of claim 14, wherein the processor is configured to execute instructions stored on the memory (28 and see [0017]), however it doesn’t explicitly disclose:  
	Ro = S (I 2  /Q)

where Ro is the rotor resistance, S is the slip of the motor in per-unit, I is the current in per-unit of full-load, and Q is the torque of the motor in per-unit of full-load

Therefore, it would have been obvious before the effective date of the instant application to determine/estimate rotor resistance as thought by Kim within the teachings of Kasztenny for compensating for the resistance of the rotor varied due to the temperature and environment is suitably controlled to obtain high-performance of the motor (See Abstract).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztenny in view of Kagan and in further view of Plutowski et al. (US Pat. No. 5,821,715 and Plutowski hereinafter).
As to Claim 4, Kasztenny in view of Kagan discloses the IED of claim 1 and the processor is configured to execute instructions stored on the memory (See [0017]), however it doesn’t explicitly disclose: 
a coast time of the motor based at least in part on the residual voltage measurements; and determine the thermal condition of the motor using a thermal model 
Nonethless, Plutowski in his teachings as shown in Fig.1-4C discloses that a start-up controller is programmed to reduce current to a motor during a coast phase of an alignment state of the motor. The alignment state is divided into a plurality of phases based on time elapsed from the start of the alignment phase and the controller reduces the current when the elapsed time is substantially between a start and end time that define the coast phase. Because reduced current is provided to the motor during the coast phase, the total power and thus the thermal load on control components for the motor is decreased while the time the motor requires to "settle" into alignment is only slightly increased (See [Abstract])
Therefore, it would have been obvious before the effective date of the instant application to determine the thermal condition that accounts for the coast time as thought by Plutowski within the teachings of Kasztenny in order to minimize the settle time while simultaneously protecting the motor components from thermal overloads (See Col.1, Line 47-49).
As to Claim 5, Kasztenny in view of Kagan discloses the IED of claim 1 and the processor is configured to execute instructions stored on the memory (See [0017]) and determining a rotor resistance of the motor based at least in part on the residual voltage measurements (See [0023]- [0028]), however it doesn’t explicitly disclose: 
the thermal condition of the motor using a thermal model that accounts for the rotor resistance based at least in part on the residual voltage measurements

Therefore, it would have been obvious before the effective date of the instant application to determine the thermal condition that accounts the rotor resistance based at least in part on the residual voltage measurements as thought by Plutowski within the teachings of Kasztenny in order to minimize the settle time while simultaneously protecting the motor components from thermal overloads (See Col.1, Line 47-49).
Response to Arguments
As to applicant’s argument’s/remarks “…Kasztenny and Kagan fail to teach acquiring residual voltage measurements, via a voltage sensor, caused by continued rotation of the motor after disconnecting electric power to the motor, as generally recited in independent claims 1, 8, and 17…In contrast, Kasztenny discusses a “thermistor 38 and/or other suitable temperature sensor that sends the temperature of the motor 10 to the device 24.” Kasztenny, 419. Indeed, a thermistor is not a voltage sensor and does not acquire operating voltage measurements of electrical energy provided to a motor. Further, the temperature sensor does not acquire voltage measurements caused by 
In response, the examiner respectfully disagrees with the applicant’s allegation. It should be noted that the claims are examined based on what is claimed in light of the specification using the broadest reasonable interpretation (BRI). As to applicant’s newly amended claims as shown in this office action, In contrary to applicant’s argument, Kasztenny alone teaches acquiring, via a voltage sensor (32), operating voltage measurements of electrical energy provided to a motor (10) that causes the motor to rotate while the motor is connected and see also [0019] where as indicated by lines 36, the device 24 may receive motor phase voltage from the potential transformers 32. It should be appreciated that various signal processing components may be included in the device 24 or between the motor 10 and the device 24. As to the Kagan reference, Kagan is used to cure the deficiency of Kasztenny as to the an intelligent electronic device and displaying on a display screen of the intelligent electronic device as shown 
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846